Citation Nr: 0307241	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1962 to May 
1966.  


This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1994 rating decision of the 
Regional Office (RO) in Phoenix, Arizona.  The RO granted 
service connection for bilateral hearing loss and assigned a 
10 percent disability evaluation effective from July 28, 
1994, the date of receipt of the veteran's petition to reopen 
his claim.  Subsequently, he perfected a timely appeal with 
respect to the issues of entitlement to an original 
disability rating greater than 0 percent for bilateral 
hearing loss from September 19, 1973; entitlement to an 
original disability rating greater than 10 percent for 
bilateral hearing loss from July 28, 1994, and entitlement to 
an effective date earlier than July 28, 1994, for the grant 
of service connection for hearing loss.  In July 2001, the 
Board denied these claims, and those decisions are final.  
They are no longer on appeal.  

In the July 2001 Board decision, the question of entitlement 
to an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) for service-connected 
bilateral hearing loss was remanded to the RO pursuant to the 
provisions of VCAA 2000 for additional development.  

In October 2002 the RO affirmed its previous determination 
that increased compensation benefits on an extraschedular 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
for service-connected bilateral hearing loss was not 
warranted.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Bilateral hearing loss has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  




CONCLUSION OF LAW

The criteria for an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, service connection is in effect for bilateral 
hearing loss.  Recently, the Board determined that an initial 
disability rating greater than 0 percent from September 1993 
was not warranted prior to July 28, 1994, when a 10 percent 
rating was assigned.  The only question before the Board at 
the current time is whether the veteran is entitled to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) for his service-connected bilateral hearing 
loss.  

The record contains the service medical records (SMRs) and VA 
and private treatment records.  These records reflect 
treatment over the years for various disabilities to include 
the veteran's hearing loss.  There are numerous audiometric 
tests of record, the  most recent was a VA audiometric 
evaluation dated in May 2000.  None of the records since 
separation from service reflect that he has been hospitalized 
for symptoms related to his hearing loss.  They do show that 
he wears hearing aids.  

Also added to the record was a February 1998 statement as 
provided by B. J. Cecil Trucking which noted that the veteran 
was recommended for termination due to an incident in which 
he operated his truck while an acid tank checker was still on 
his truck.  



In the Board's July 2001 remand it was requested that 
additional employment information should be obtained.  The 
veteran's former employers were to provide information as to 
the reason(s) for his termination of employment.  

The record reflects that correspondence was sent to the 
veteran in January 2002 notifying him of the new duties 
pursuant to VCAA 2000 that must be met by VA in helping him 
establish his claim.  He was requested to provide new 
evidence not previously considered in support of his claim.  
No response is of record.  

In early 2002, the RO requested employment information from 
numerous companies where the veteran had worked.  
Subsequently added to the record were responses from 4 
companies.  Specifically, Driver Management, LLC, responded 
that the veteran had worked for them from January 13, 1997, 
to November 25, 1997.  Termination of his employment was due 
to an unsatisfactory safety record.  A "chargeable 
accident" was noted.  

B. J. Cecil Trucking, Inc. noted that the veteran worked from 
January 16, 1998, to February 5, 1998.  Sears Roebuck and CO. 
indicated that the veteran worked from February 9, 1999, to 
June 2, 1999.  His termination of employment was "company 
initiated due to the [sic] unsatisfactory performance."  

Safe Ride Service reported that the veteran worked from 
August 1, 1999, to November 16, 1999.  No information was 
available for the reason for his termination.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.1 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the Board remand 
decision in July 2001 gave the veteran notice of the 
information and evidence necessary to substantiate his claim.  
That is, he was provided with notice of the enactment of the 
VCAA of 2000, the regulations pertaining to the disability at 
issue, a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.  

The January 2002 letter from the RO informed the veteran of 
the enactment of the VCAA, VA's duty to notify, VA's duty to 
assist in obtaining evidence, what the evidence must show for 
entitlement, when and when to send pertinent information, 
what VA has done to assist the claim's process, and how to 
contact VA for additional assistance.  The veteran was 
informed of which evidence VA will provide and which evidence 
he was to provide.  VA has therefore satisfied its duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that section 5103(a), as amended by VCAA, and 
§ 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including statements from 
his employers.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its October 2002 determination, the RO showed that it has 
considered the veteran's claim under the new law.  In light 
of the foregoing, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for bilateral hearing loss.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for his bilateral hearing loss.  Specifically, it 
is noted that the veteran has argued that he has lost his job 
on more than one occasion due to his hearing loss.  

However, the Board notes that the veteran's termination from 
employment from numerous companies has been due to reasons 
not related to hearing impairment.  Moreover, the record does 
not reflect that the veteran has been hospitalized due to 
manifestations of his hearing loss.  Finally, as determined 
by the Board in its previous decision, the schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his bilateral hearing loss.  

Thus, the Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing loss 
affects his employability in a way not contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment does not automatically raise or 
implicate the assertion that the regular schedular standards 
are not adequate and therefore require consideration of 
section 3.321(b)(1).  See VAOPGCPREC6-96.  

The Board notes that the current 10 percent evaluation for 
bilateral hearing loss adequately compensates the veteran for 
the level of disability he experiences to include employment.  
The Board also notes that the service-connected hearing 
impairment has not required frequent inpatient care or 
markedly interfere with employment.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  In 
other words, there exists no basis upon which to predicate 
referral of the veteran's case to the Under Secretary or the 
Director of the VA Compensation and Pension Service for 
consideration of assignment of an extraschedular evaluation 
for bilateral hearing loss pursuant to the criteria of 
38 C.F.R. § 3.321(b0(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an extraschedular evaluation for bilateral 
hearing loss pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for service-connected bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) for service-
connected bilateral hearing loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

